DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/28/19 has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the isolation material" in lines 5 and 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the ionically conductive material" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
12 recites the limitation "the mixture" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the mixture" in 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5 and 7-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsuchida et al., US 2012/0052396 A1.
Tsuchida teaches a power generating element 10 of an all-solid battery comprising a positive electrode active material layer 1, a negative electrode active material layer 2, and a solid electrolyte layer 3. The positive electrode active material layer 1 includes a positive electrode active material 4. The negative electrode active material layer 2 includes a negative electrode active material. The solid electrolyte layer 3 is formed between the positive electrode active material layer 1 and the negative electrode active material layer 2. The positive electrode active material layer 1 further includes a solid electrolyte material 5 (ion conductive) and a reaction suppressing portion 6 (isolation material) in addition to the positive electrode active material 4. The reaction suppressing portion 6 is formed at the interface between the positive electrode active material 4 and the solid electrolyte material 5 [0046].  The all-solid battery at least 
The positive electrode active material layer 1 at least includes the positive electrode active material 4. Where necessary, the positive electrode active material layer 1 may include at least one of the solid electrolyte material 5 and a conducting material. The reaction suppressing portion 6 made of a chemical compound having a polyanion structure is also formed in the positive electrode active material layer 1 [0052].  In addition, the reaction suppressing portion 6 that coats the positive electrode active material 4 or the solid electrolyte material 5 desirably has a thickness to an extent such that these materials do not react with each other. For example, the thickness of the reaction suppressing portion 6 may range from 1 nm to 500 nm [0071].  The positive electrode active material layer may further include a conducting material [0073].
A rolling fluidized coating (sol-gel process) may be used to form the reaction suppressing portion 6 [0072].  See also Figures 1 and 5A-5D.  Regarding claim 2, see at least Figures 6A-6D and [0076].  
The negative electrode material layer 2 at least includes a negative electrode active material, and, where necessary, may include at least one of the solid electrolyte material 5 and a conducting material. Note that the solid electrolyte material 5 and the 
Example 1 teaches the reaction suppressing portion 6 comprises Li3PO4 and Li4SiO4 at a mole ratio of 1:1 [0084].  See also [0047] and [0066].  The positive electrode is subjected to a heat treatment at 120°C [0092].
Thus the claims are anticipated.
*
Claim(s) 1-3, 5, 8-13 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Teraoka et al., US 2016/0359191 A1.
	Teraoka teaches an electrode composite body, a method of manufacturing the electrode composite body and a lithium battery.  Figure 10 depicts a lithium battery comprising the electrode composite body.

    PNG
    media_image1.png
    413
    614
    media_image1.png
    Greyscale


	As shown in Figure 10, the lithium battery comprises a current collector 1, a solid electrolyte layer (next to surface 4b), a first electrode 2B between the solid electrolyte 
	Thus the claims are anticipated.
*
Claim(s) 1-2, 4, 7 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsuchida et al., JP 2012-094445 A.
	Tsuchida teaches a sulfide solid electrolyte particle capable of suppressing formation of a high resistance layer caused by reactions of an oxide active material and a sulfide solid electrolyte material.  The sulfide solid electrolyte particle (ionically conductive material) has an oxide layer of a surface (isolation material), the oxide layer resulting from oxidation of the particle (abstract).  The sulfide solid electrolyte particles may be used for at least one of a positive electrode layer and a negative electrode layer for an all solid state battery (page 5).  The electrode layer may contain a conductive additive (page 6).  See Figures 1-4.  
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchida et al., US 2012/0052396 A1.
See discussion of Tsuchida above regarding at least claims 1 and 5.  Tsuchida does not explicitly teach the weight percent values of pending claim 6.  However, the invention as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made because Tsuchida teaches the reaction suppressing portion 6 comprises Li3PO4 and Li4SiO4 at a mole ratio of 1:1 [0084].  Furthermore, the .  

Allowable Subject Matter
Claim 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY DOVE whose telephone number is (571)272-1285.  The examiner can normally be reached on M-F 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/TRACY M DOVE/Primary Examiner, Art Unit 1727